NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 14, 2008*
                                 Decided August 22, 2008

                                           Before

                          RICHARD D. CUDAHY, Circuit Judge

                          DANIEL A. MANION, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

No. 08-1940

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Central District of Illinois.

       v.                                       No. 05-CR-10006-001

CORTEZ L. TRAPPS,                               Joe Billy McDade,
     Defendant-Appellant.                       Judge.




       *
          After examining the briefs and the record, we have concluded that oral argument
is unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP.
P. 34(a)(2).
No. 08-1940                                                                             Page 2

                                          ORDER

        Amendment 706 to the United States Sentencing Guidelines Manual retroactively
reduced the base-offense levels for crack-cocaine offenses. See U.S.S.G. § 2D1.1(c); see
generally United States v. Lawrence, Nos. 08-1856, 08-1857, 08-1858, 08-1862, 2008 WL 2854151,
at *1 (7th Cir. July 25, 2008). In July 2005 Cortez Trapps was sentenced to 120 months’
imprisonment after pleading guilty to possession with intent to distribute crack cocaine, see
21 U.S.C. § 841(a)(1), but earlier this year he moved under 18 U.S.C. § 3582(c)(2) to modify
that sentence based on Amendment 706. The district court denied the motion, and we
affirm.

        Trapps’s appeal has no merit because, although his guidelines range was 140 to 175
months’ imprisonment, he received the mandatory-minimum sentence of 120 months. See
21 U.S.C. § 841(b)(1)(A)(iii). When the sentencing guidelines are amended, a district court
may reduce a prisoner’s sentence only “if such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). A
reduction is inconsistent with the policy statements accompanying Amendment 706 if a
“statutory provision (e.g., a statutory mandatory minimum term of imprisonment)”
prevents the district court from lowering the prisoner’s guidelines range. U.S.S.G. § 1B1.10
(n.1(A)). Because Trapps received the statutory mandatory-minimum sentence for his
crime, the district court correctly recognized that it lacked authority to reduce Trapps’s
sentence any further. See Kimbrough v. United States, 128 S. Ct. 558, 574 (2008) (“[A]s to
crack cocaine sentences in particular, we note [that] . . . district courts are constrained by
the mandatory minimums Congress prescribed in the 1986 Act.”); United States v. Black, 523
F.3d 892, 892-93 (8th Cir. 2008) (district courts lack authority to modify a sentence below the
mandatory minimum under 18 U.S.C. § 3582(c)(2) and Amendment 706); see also United
States v. Harris, No. 07-2195, 2008 WL 3012362, at *12 (7th Cir. Aug. 6, 2008) (“While the
sentencing guidelines may be only advisory for district judges, congressional legislation is
not.”); United States v. Simpson, 337 F.3d 905, 909 (7th Cir. 2003) (“The only provisions
allowing for departure from a statutory minimum are 18 U.S.C. §§ 3553(e) and (f).”).

                                                                                  AFFIRMED.